Citation Nr: 1103357	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-39 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than April 4, 2007 for 
the grant of service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from September 1986 to September 
1989.



This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
Jurisdiction rests with the Detroit, Michigan RO.  


FINDINGS OF FACT

1.  The appellant was denied service connection for a seizure 
disorder in a July 2005 rating decision.  The appellant was 
informed of the decision in a July 2005 letter, he did not appeal 
and no evidence was received within a year of the rating 
decision. 
      
2.  The appellant's application to reopen the claim of 
entitlement to service connection for a seizure disorder was 
received by the RO on April 4, 2007.
      
3.  By rating decision in November 2007, the RO granted service 
connection a seizure disorder, and assigned an effective date of 
April 4, 2007.

4.  The appellant did not file a formal or informal claim between 
July 2005 and April 4, 2007.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier than 
April 4, 2007 for the grant of service connection for a seizure 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.156(c), 3.400 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters dated 
in February 2005, May 2007 and July 2007.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  We note that appropriate 
examinations have been conducted, and available service records 
and pertinent post service medical records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

Legal Criteria and Analysis 

The appellant has appealed the denial of an effective date 
earlier than April 4, 2007 for the grant of service connection 
for a seizure disorder.  Based on the evidence of record, the 
Board finds that the currently assigned effective date of April 
4, 2007 for the award of service connection is the earliest 
possible effective date assignable in this case.  

In this regard, the appellant was denied service connection for a 
seizure disorder in a July 2005 rating decision.  He was informed 
of the decision in a July 2005 letter.  The appellant did not 
appeal that decision and it became final.  Thereafter, on April 
4, 2007, the RO received the appellant's application to reopen 
the claim of entitlement to service connection for a seizure 
disorder.  By a rating decision in November 2007, the RO granted 
service connection for a seizure disorder, and assigned an 
effective date of April 4, 2007, the date of the appellant's 
claim to reopen.  Prior to April 4, 2007 and after the July 2005 
decision, the appellant submitted a January 2007 request for a 
copy of his service records.  During that time frame, a March 
2007 medical record showing seizure disorders as an active 
problem and correspondence from the Social Security 
Administration dated in February 2007 were also received.  

Section 5110(a) of title 38, U.S. Code, governs the assignment of 
an effective date for an award of benefits:  The effective date 
of an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C. § 
5110(a).  The implementing regulation similarly states that the 
effective date shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later, unless the claim is 
received within one year after separation from service.  See 38 
C.F.R. § 3.400.  Thus, the effective date for any award based on 
the reopening of the appellant's claim must be based on the date 
of receipt of his claim to reopen.  See 38 U.S.C. § 5110(a); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995).  When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim to 
reopen.  Bonhomme v. Nicholson, 21 Vet. App. 40 (2007).  

As to what constitutes a claim, a claim is defined as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. §§ 3.1(p); 3.155 (2010).  Any communication or action 
from a claimant indicating an intent to apply for one or more 
benefits under the laws administered by VA and which identifies 
the benefit sought, may be considered an informal claim.  38 
C.F.R. § 3.155(a).  Further, under 38 C.F.R. § 3.157 (b)(1) 
(2010), a report of examination or hospitalization may constitute 
an informal claim.

We find that the January 2007 request for records was not a claim 
since it was merely a request for records and did not identify a 
benefit sought.  Also, the February 2007 document from Social 
Security was not a claim as it failed to identify the benefit 
sought and merely reflected that the appellant was advised to 
file a claim.  We also find that VA treatment records do not 
constitute claims for service connection and section 3.157 is not 
applicable because compensation was not in effect.  VA medical 
records cannot be accepted as informal claims for disabilities 
where service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a condition.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (where appellant had not been 
granted service connection, mere receipt of medical records could 
not be construed as informal claim).  

Here, any attempt to revisit the prior rating decision and the 
finality that attached would be no more than a freestanding claim 
for an earlier effective date.  However, such a possibility 
vitiates the rule of finality.  Accordingly, to the extent that 
the appellant has improperly raised a freestanding claim for an 
earlier effective date in an attempt to overcome the finality of 
the prior regional office decision, his appeal will be dismissed.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  We also acknowledge 
the appellant's argument that 38 C.F.R. § 3.400(g)(3) should be 
applied.  However, this regulation is applicable when there is a 
correction of military records, a fact not applicable in this 
case.  To the extent that the appellant attempts to raise a 
theory of entitlement based upon a correction of military 
records, such regulation does not apply since there was no 
correction of military records.  

For the reasons set out above, the Board finds against the claim.  
Here, there was a prior, final denial of the issue at hand 
followed by a claim to reopen.  Under such circumstances, the 
effective date is governed by the date of receipt of the claim to 
reopen; April 4, 2007.  As the applicable law and regulatory 
provisions are clear on the issue at hand, the Board concludes 
that the appeal for an earlier effective date for a grant of 
service connection for a seizure disorder must be denied.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

An effective date earlier than April 4, 2007 for the grant of 
service connection for a seizure disorder is denied in part and 
dismissed in part.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


